NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-10325

                Plaintiff-Appellee,             D.C. No.
                                                1:16-cr-00074-LJO-SKO-1
 v.

DAVID KHACHO, AKA David A. Khacho,              MEMORANDUM*
AKA David Apraem Khacho, AKA David
Apream Khacho, AKA Physcho Khacho,
AKA Psycho Khacho,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                            Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      David Khacho appeals from the district court’s judgment and challenges the

180-month sentence imposed following his guilty-plea conviction for distribution

of a controlled substance, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C). We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Khacho contends that the district court violated Federal Rule of Criminal

Procedure 32(i)(1)(A) by failing to verify that he had reviewed and discussed the

presentence investigation report (PSR) with his counsel. Even assuming the

district court violated Rule 32(i)(1)(A), the error was harmless. See United States

v. Soltero, 510 F.3d 858, 863 (9th Cir. 2007). Although Khacho asserts that he did

not have the opportunity to review the PSR or discuss it with counsel, he has not

identified any factual dispute that he would have presented to the district court had

he been given the opportunity. Rather, Khacho argues only that he might have

made a sentencing entrapment argument and generally requested a lower sentence.

Khacho has not identified any fact in the PSR that he would have challenged in

connection with these arguments, which he could have made without reference to

the PSR. Thus, any error was harmless. See id. at 863-64 (failure to confirm

defendant’s review of the PSR was harmless because defendant did not identify

“any fact in the PSR he would have disputed had the sentencing judge afforded

him the opportunity”).

      AFFIRMED.




                                          2                                   18-10325